Conviction is for robbery, punishment assessed at five years in the penitentiary.
The indictment properly charges the offense. The record is before this court without statement of facts or bills of exception, in which condition nothing is presented for review.
Appellant sets up in her motion for new trial misconduct of the jury and alleges newly discovered evidence. The motion is not verified as required by law, and no evidence is brought before this court either by bill of exception or statement of facts attempting to support the averments in the motion.
The judgment is affirmed.
Affirmed. *Page 670